DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36–59 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak (US 2012/0231225 A1) in view of Li et al., “Carbon nanotube induced polymer crystallization:  The formation of nanohybrid shish-kebabs,” published February 2009.
Mikulak teaches an additive manufactured filament comprising a thermoplastic core and a compositionally different thermoplastic material shell.  Mikulak abstract.  The core and shell thermoplastic polymers may comprise polyethylene, nylon, polyether ether ketone, and/or polytetrafluoroethylene.  Id. ¶ 48. The shell may further comprise a nucleating agent, such as graphite, at levels up to 20 weight percent.  Id.
Mikulak fails to teach an electrically conductive percolated network of an electrically conductive nanomaterial.  
Li teaches the use of carbon nanotubes to serve as nucleating agents in polymer crystallization.  Li abstract.  The carbon nanotubes may have a single wall, multiple walls, or be a nanofiber.  Id.  Carbon nanotubes, which essentially comprise sheets of graphite, contain multiple nucleation sites.  Id. at 953, col. 1, 955, col. 2.
It would have been obvious to an ordinarily skilled artisan to have replaced the graphite in Mikulak with the carbon nanotubes as the nanotubes have multiple sites available for nucleation.  
Mikulak is silent as to whether the shell material is electrically conductive.  Mikulak is also silent as whether the shell layer comprises an electrically conductive nanomaterial provided at a concentration sufficient to provide a threshold dielectric loss tangent of the polymer filament that provides fusing at an interface of the outer layer of the polymer filament to an adjacent polymer filament upon the electrically conductive nanomaterial absorbing an electromagnetic wave selected to produce a predetermined temperature profile in the outer layer.  However, it is reasonable to presume the combined teachings yield an electrically conductive percolated network of an electrically conductive nanomaterial and the required dielectric loss tangent.  These presumptions are based upon the use of highly conductive carbon nanotubes at the claimed levels in a polymer matrix.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.
With regard to required outer layer thickness of claim 41, the shell of the Mikulak filament may range in thickness of up to 0.5mm.  See Mikulak ¶ 64.  
Claim 54 is rejected the Mikulak filament may be used to form a three-dimensional object comprising a plurality of filaments arranged in successive layers.  See Mikulak Fig. 5.

    PNG
    media_image1.png
    443
    686
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786